Citation Nr: 0725167	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  03-28 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus type 
I. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran served in the Army National Guard and had periods 
of active duty including from February 17, 1986 to July 11, 
1986, December 27, 1990 to March 30, 1991, and May 17, 1994 
to December 12, 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision.  In May 2007, the 
veteran appeared at a hearing at the RO before the 
undersigned. 


FINDING OF FACT

The veteran's diabetes mellitus type I clearly and 
unmistakably existed at the time of his third entry into 
service and did not permanently increase in severity during 
service.


CONCLUSION OF LAW

Diabetes mellitus type I existed prior to service and was not 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1131, 1153, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.303, 3.306 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in December 2002 (which 
pre-dated the appealed RO decision) and June 2005.  The RO 
specifically informed the veteran of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, that 
he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf, and to submit any evidence in his possession 
pertaining to his claim.  He was also notified of the type of 
evidence necessary to establish a disability rating and an 
effective date for the disability on appeal as outlined in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) in a March 2006 
letter.  

The Board finds that the notice requirements set forth have 
been met.  Although the veteran was not provided, prior to 
the appealed March 2003 decision, with notice of the type of 
evidence necessary to establish a disability evaluation and 
effective date if either or both of these claims were 
granted, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, neither the veteran nor his representative has argued 
that the late disability evaluation and effective date notice 
prejudiced the veteran in any way, and the record does not 
suggest that he has been prejudiced.  And, in any event, the 
issue is moot, as these claims are being denied herein, and 
an effective date will not be assigned.  Cf. Dingess/Hartman, 
19 Vet. App. 473 (2006).

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claim.


Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  In addition, service connection may be presumed for 
certain chronic diseases, including diabetes mellitus, 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 et. App. 
309, 314 (1993).  To establish service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, 
one of the requirements for service connection is competent 
evidence that a claimed disability currently exists.  
Degmetich, supra; Brammer, supra.  The determination is based 
on analysis of all the evidence and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

A veteran is presumed to be in sound condition when examined 
and accepted into service except for defects or disorders 
noted at that time.  38 U.S.C.A. § 1111.  A pre-existing 
injury or disease is considered to have been aggravated by 
active service if there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progression of the 
disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  VA bears 
the burden to rebut the presumption of aggravation in 
service.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993); 
Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  However, 
aggravation is not conceded where the disability underwent no 
increase in severity during service based on all the evidence 
of record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Thus, "a lasting worsening of the condition" - that is, a 
worsening that existed not only at the time of separation but 
one that still exists currently is required.  Routen v. 
Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. 
App. 529, 538 (1996).

In this case, review of the service medical records show that 
on examination prior to the veteran's third service entry on 
May 14, 1994 that sugar in the urine was high.  On that same 
day, the veteran was admitted to the hospital for five days 
for new onset diabetes mellitus.  Also, there is no 
indication of diabetes mellitus during any other periods of 
active duty.  Therefore, the focus of this matter is whether 
this preexisting diabetes mellitus was aggravated during the 
veteran's third period of service (i.e. since he does not 
have the benefit of the presumption of soundness) or, in the 
alternative, whether it is otherwise related to his other, 
prior periods of service.
 
Regarding aggravation, it is pointed out that the lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the pre-
existing condition.  38 C.F.R. § 3.306 (2006).

Turing to the relevant evidence of record, it is pointed out 
that during service in November 1994, the veteran was seen in 
the Internal Health Clinic.  It was noted that he had been 
diagnosed with diabetes six months prior and was being seen 
once a month.  It was also noted that the veteran was 
medically unsophisticated regarding his illness but was seen 
by a nurse practitioner.  Of significance, examination of the 
extremities noted there was no clubbing, cyanosis, and edema, 
and the foot looked good without lesions with a good distal 
pulse.  The assessment noted diabetes mellitus on insulin.  
It was also noted that the veteran was educated regarding 
complications.      

There is no evidence in any of the veteran's service medical 
records that pre-service diabetes mellitus was aggravated 
during active service.  Again, temporary or intermittent 
flare-ups of a pre-existing injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted with symptoms, has 
worsened.  Davis v. Principi, 276 F. 3d 1341, 1346- 47 (Fed. 
Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  A "lasting 
worsening of the condition" is required.  Routen v. Brown, 
10 Vet. App. 183, 189 n. 2 (1997); Verdon v. Brown, 8 Vet. 
App. 529, 538 (1996).  While service medical records document 
that the veteran was seen once during service for his 
diabetes mellitus, there is no suggestion that there was an 
increase in the disability at that point.  Specifically, 
during his visit to the health clinic, the veteran did not 
complain of any symptoms and the visit appeared to be a 
routine follow-up.  The clinician did not find anything 
significant on examination.  This evidence does not show that 
pre-service diabetes mellitus was aggravated in service.  

The Board also notes the veteran's assertion that he 
developed diabetes mellitus as a result of service 
vaccinations in preparation for Dessert Storm.  

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, No. 04-0534 (U.S. Vet. App. Jun. 15, 
2007), the United States Court of Appeals for Veterans Claims 
(Court), citing Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994), emphasized that lay testimony is competent if it is 
limited to matters that the witness has actually observed and 
is within the realm of the witnesses personal knowledge; see 
also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means 
any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. diabetes 
was caused by service vaccination and/or aggravated during 
service) because he does not have the requisite medical 
expertise. See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
The Board observes that there is no competent medical 
evidence that links the veteran's diabetes mellitus to 
vaccinations.  Also, the evidence shows that the veteran's 
mother had diabetes mellitus suggesting a possible family 
link to the disorder. 

In sum, the Board finds that diabetes mellitus clearly and 
unmistakably existed prior to service but a preponderance of 
the evidence is against finding that it was aggravated by 
service.  When the preponderance of evidence is against a 
claim, it must be denied.  38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus type I is denied. 



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


